OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on January 9, 1992, and maintains an office for the practice of law in Syracuse. The Grievance Committee filed a petition charging respondent with acts of misconduct based upon his repeated failure to comply with attorney registration requirements. Respondent filed an answer admitting the al*272legations of the petition and appeared before this Court and submitted matters in mitigation.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5]) — engaging in conduct that is prejudicial to the administration of justice; and
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7]) — engaging in conduct that adversely reflects on his fitness as a lawyer.
Additionally, respondent has violated Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) §118.1.
We have considered, in mitigation, respondent’s expression of extreme remorse and that respondent has satisfied outstanding attorney registration fees. Accordingly, we conclude that respondent should be censured.
Pine, J.P., Hurlbutt, Kehoe, Burns and Hayes, JJ., concur.
Order of censure entered.